Citation Nr: 0429860	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease of the lumbar, 
cervical, and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service duty from July 1952 
to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  As the veteran later changed his residence to 
California, the case was transferred to the RO in Los 
Angeles, California. In April 2001, a hearing was held at the 
Los Angeles RO before the undersigned Veterans Law Judge.

This matter was last before the Board in July 2003, at which 
time it was remanded to the RO for additional development.  
The case is again before the Board for appellate review.

FINDING OF FACT

The veteran's currently diagnosed disability of the cervical, 
thoracic, and lumbar spine is not shown to be related to 
active duty service.


CONCLUSION OF LAW

Service connection for residuals of a back injury, to include 
degenerative disc disease of the lumbar, cervical, and 
thoracic spine, is not warranted.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed 
disabilities of the cervical, thoracic, and lumbar spine are 
the residuals of an injury sustained during service.  
Specifically, the veteran claims he sustained such injuries 
while on active duty when an old wall he was working on 
collapsed upon him.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
arthritis) to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after military service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

At the outset, the Board notes that the veteran's service 
medical records (SMRs) appear to have been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
The veteran was notified of the circumstances surrounding his 
missing SMRs.  The Board finds that all alternative sources 
for the missing SMRs have been thoroughly searched, and that 
all avenues for obtaining any missing or additional SMRs have 
been exhausted.  

The Board notes, however, that the actual existence of the 
SMRs for review in this appeal has no affect on the decision 
rendered herein.  The Board finds that the veteran's account 
of being injured, as described in his hearing testimony and 
written claims, to be credible, and accepts his contention 
that he injured his back during service based on the 
circumstances he relates.  In any case, the veteran testified 
that he never saw a physician or received medical care from a 
medical facility during service concerning his injuries, so 
even had the SMRs been associated with the claims file, it 
appears unlikely that they would be helpful to the veteran in 
submitting this appeal.  The question of the utmost 
importance to the veteran's claim is whether the medical 
evidence of record shows that his currently diagnosed back 
disability is related to the injury he sustained in service.

As the veteran recounted in his hearing testimony, while he 
claims to have suffered from back pain since his discharge in 
1956, he admits that he did not seek medical treatment until 
1999, more than 40 years later.  

A letter from the veteran's private physician, M.E.J., MD, 
dated in September 1999, and and associated radiology report 
from April 1999, explains the details of veteran's back 
disability.  The physician recited the veteran's history of 
having been injured in service, and stated that "[i]n my 
opinion it is possible that [the veteran] has discopathy 
caused by his back injury years ago."

An October 1999 VA examination report explained the details 
of the degenerative disc disease affecting the veteran's 
cervical, thoracic, and lumbar spine, but it did not offer an 
opinion as to whether such ailments were related to service 
or not.  

VA clinical records from September 1999 to September 2001 
show that the veteran was treated for his back disability.

A November 2003 VA examination report recounts the veteran's 
history and detailed the specifics of his disabilities 
affecting the cervical, thoracic, and lumbar spines.  The 
examiner opined, that, after review of veteran's C-file and 
physical examination, "it is my medical opinion that this 
veteran's neck condition is less likely than not secondary to 
the trauma that the veteran suffered when he was on active 
duty."  The examiner bases his opinion on the following 
facts: the MRI shows that he only had mild osteophyte 
formation C5 and C6; the veteran had a prior history of 
working many years in a heavy lifting job, including being a 
milk-man for 15 years, and working with heavy machinery for 7 
years, which could have caused his disability; and that there 
is no evidence of record until 1999 indicating that he had 
any symptoms.  The examiner continues that concerning the 
veteran's thoracic spine condition, "it is my medical 
opinion as well that it is less likely than not that this 
veteran's present degenerative disc disease that he has in 
the thoracic spine is secondary to the injury that the 
veteran received while he was in active duty."  The examiner 
explains that "I base my opinion basically on the same 
reasoning as with the cervical spine in that the x-ray 
findings are mild," as well as the evidence of years of 
heavy lifting.  The examiner also commented that the 
veteran's aging could be responsible for the x-ray findings.  
The examiner presented a similar opinion for why the 
veteran's lumbar spine disability is also "less likely than 
not" related to the trauma sustained during service:  the 
years of heavy lifting, which could have caused the lumbar 
spine findings as a result of repetitive trauma; the fact 
that it was not until 1999 before he sought medical 
attention; and aging. 

Upon review of all of the evidence of record, the Board finds 
that service connection for residuals of a back injury, to 
include degenerative disc disease of the lumbar, cervical, 
and thoracic spine, is not warranted.  

First, to the extent there is an arthritic component to the 
veteran's disability, as there is no evidence that the 
veteran suffered from arthritis affecting his spine to a 
degree of 10 percent or more within one year from separation 
of service, there is not basis for presumptive service 
connection.

Direct service connection for this claim is otherwise not 
warranted because there is no persuasive medical evidence 
showing that his current back disability is related to 
service.  While the veteran's private physician opined that 
"it is possible" that the veteran's back disability is 
related to the injury sustained in service, this is a highly 
speculative opinion that is not supported by any rationale, 
nor is it apparent that the physician had reviewed the entire 
claims file in rendering his opinion.  Moreover, the 
possibity of such an etiological relationship does not 
indicate the probability that such a relationship exists.  
Hence, this opinion is afforded little probabtive value.

In contrast, VA's November 2002 examination report provided a 
very thorough review of the claims file, the veteran's 
history, and the nature of his ailments.  In opining that it 
was "less likely than not" or less likely rather than more 
likely that the veteran's back disability is related to the 
injury sustained in service, the VA examiner provided a 
complete rationale for his opinion, which the Board finds to 
be well-reasoned and persuasive.

The Board does not challenge the veteran's account that he 
injured his back in service.  However, the Board notes that 
as the veteran is not a medical expert, he is not competent 
to render an opinion that his currently diagnosed back 
disability is related to service.  Such questions must be 
addressed by medical experts.  Espiritu, 2 Vet. App. 492 
(1992).  The overwhelming weight of the medical suggests that 
there is no relationship between the veteran's current back 
disability and any back injury he may have sustained in 
service.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease of the lumbar, 
cervical, and thoracic spine.

In deciding this appeal, the Board notes that the VCAA was 
enacted on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified at 38 U.S.C. § 5103(b)).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found in 38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In June 2001, the RO sent the veteran a letter notifying him 
of the VCAA, and how it impacted his claim on appeal.  The 
letter was sent after the initial RO decision was rendered 
for the claims on appeal, but the Board finds that any defect 
with respect to the timing of the VCAA notice requirement in 
the pre-VCAA adjudications was harmless error.  While the 
notice provided to the veteran in June 2001 was not given 
prior to the first AOJ adjudication of the claims on appeal, 
the notice was provided by the AOJ in compliance with the 
Board's June 2001 Remand, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which is explained in more detail 
below.  After the VCAA notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was issued in November 2002.

The June 2001 notice requested that the veteran respond to 
the letter within 60 days, see Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) 
(to be codified at 38 U.S.C. § 5103(b)).  Moreover, the cover 
letter attached to the November 2002 SSOC provided the 
veteran an additional 60 days to submit further information 
or argument.  The case was thereafter returned to the Board.  
The Board then sent additional letters to the veteran in 
April and May 2003 describing what evidence was needed in 
connection with his claim.  In July 2003 the Board issued a 
Remand detailing specific development of evidence for the 
purpose of assisting the veteran in proving his claim.  
Pursuant to this Remand, the RO issued another notice in 
November 2003, which described in detail the evidence 
necessary to substantiate the veteran's claim.

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The 
veteran has indicated that he has no further information to 
submit in support of his appeal, and it is not prejudicial to 
proceed with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  Specifically, the veteran 
has said he had not seen any medical professionals concerning 
his back since he left service in 1956 until 1999.  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b), proper VCAA notice must also include a statement 
in which VA requests "that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini II, 18 
Vet. App. 120-21.

In this case, although the VCAA notice letters that were 
provided to the veteran do not explicitly contain the 
"fourth element," the June 2001 letter requested that the 
veteran inform them if there was any additional evidence or 
information that he thought would support his claim.  
Collectively, all of the notices provided to the veteran are 
in compliance with VCAA notice requirements.  Thus, the Board 
finds that the veteran was fully notified of the need to 
provide VA with any evidence pertaining to his claims, and/or 
to give VA enough information about records so that VA could 
assist him in obtaining them.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

The veteran provided with the relevant laws and regulations 
governing claims for service connection in the multiple 
SSOCs.  The June 2001 VCAA notice letter and subsequent 
development letters also explained to the veteran what the 
evidence must show to establish entitlement to service 
connection.  In short, the Board is satisfied that the 
veteran was put on notice as to the evidence needed to 
substantiate his claims, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations which VA procured.  The veteran also 
testified at a hearing before the undersigned Veterans Law 
Judge.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional evidence 
that should be obtained prior to proceeding with this appeal.  
In short, the Board finds that the duty to assist the veteran 
has been satisfied in this case.


ORDER

Service connection for residuals of a back injury, to include 
degenerative disc disease of the lumbar, cervical, and 
thoracic spine, is denied



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



